422 So.2d 1069 (1982)
Richard Hillery MOORE, Appellant,
v.
STATE of Florida, Appellee.
No. 82-89.
District Court of Appeal of Florida, Second District.
December 3, 1982.
*1070 Jerry Hill, Public Defender, and William H. Pasch, Asst. Public Defender, Bartow, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Michael A. Palecki, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Appellant pled nolo contendere to a first degree felony charge of possession of a controlled substance. Subsequent to the adjudication of guilt, the trial court entered a written judgment which, inter alia, ordered appellant to pay a $5,000.00 fine pursuant to section 775.0835, Florida Statutes (1981). This section authorizes the court to order an optional fine, not to exceed $10,000.00, payable to the Crimes Compensation Trust Fund. However, such a fine may be ordered only if the crime pled to, or convicted of, is a felony or misdemeanor which results in the injury or death of another person.
Because appellant entered a plea of nolo contendere to a felony which did not result in the personal injury or death of another person, the court was not authorized under the statute to order such a fine.
Accordingly, we strike the $5,000.00 fine imposed pursuant to section 775.0835. In all other respects, we affirm appellant's judgment and sentence.
RYDER, A.C.J., and CAMPBELL and SCHOONOVER, JJ., concur.